   Case 1:19-cv-00165-JRH-BKE Document 50 Filed 04/30/20 Page 1 of 1
                                                                                     r I'LEU
                                                                           U.S. DISTRICT COURT
                     IN THE UNITED STATES DISTRICT COURT                        AUGUSTA DIV.
                    FOR THE SOUTHERN DISTRICT OF GEORGIA 20 APR 30 PM P* 07
                                  AUGUSTA DIVISION                      CLERK
                                                                             so.qis-urFGA
JEREMY NATHANIEL WILLIAMS,

             Plaintiff,

                                                         CV 119-165


LATASHA HARRIS; JASON SMITH;FNU
LEE,Nurse; and FNU HARPOL, Mental
Health Doctor,

              Defendants.



                                        ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation ("R&R"), to which no objections have been filed.

Although the parties have filed numerous documents since the Magistrate Judge's R&R,

none address the R&R. (See doc, nos. 45-49.) Accordingly, the Court ADOPTS the Report

and Recommendation of the Magistrate Judge as its opinion, DISMISSES without prejudice

Plaintiffs claims against Defendants Harris, Lee, and Dr. Harpol occurring from May 11 to

May 14, 2019, DISMISSES Nurse Lee and Dr. Harpol from this case, and DENIES

Plaintiffs motion to add complaint,(doc. no. 31).

        SO ORDERED this ^^O^day                         2020, at Augusta, Georgia.



                                          UNITEp STATES DISTRICT COURT
                                                    lERN DISTRICT OF GEORGIA
